              Case 2:19-sw-00611-CKD Document 5 Filed 09/29/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA                                                          FILED
   Assistant United States Attorney
                                                                              Sep 29, 2020
 3 501 I Street, Suite 10-100                                              CLERK, U.S. DISTRICT COURT
   Sacramento, CA 95814                                                  EASTERN DISTRICT OF CALIFORNIA

 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 IN THE MATTER OF THE SEARCH OF:                    [PROPOSED] ORDER TO UN-SEAL SEARCH
                                                      WARRANT;
12 USPS Priority Mail Flat Rate Parcel with
   tracking number 9505 5130 2151 2846 90,
13 addressed to "Susana Velazquez 2960 South B        2:19-SW-0611-CKD
   St. Stockton, CA 95206"
14

15
                                               ORDER TO UNSEAL
16
           Upon application of the United States of America and good cause having been shown,
17
           IT IS HEREBY ORDERED that the files in the above-captioned matter be unsealed.
18

19
     Dated:    September 29, 2020
20                                                      Hon. Allison Claire
                                                        U.S. MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH W ARRANT
